Citation Nr: 0730789	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  94-48 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
prior to May 28, 2002, for degenerative joint disease of the 
thoracic and lumbosacral spine.

2.  Entitlement to a rating in excess of 30 percent, since 
May 28, 2002, for degenerative joint disease of the thoracic 
and lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; L.P.

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1981 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for the 
spine disability.  The veteran appealed the initial rating of 
the disability.  The Board found it necessary to remand the 
claim for further development in November 2004 and October 
2006.  

During the course of the appeal, the RO granted an increased 
evaluation for the service-connected disability from 10 
percent to 30 percent, effective May 28, 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in January 1997 in New York, New York to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to January 26, 2001, the veteran's back disability 
was manifested by limited motion with muscle spasms on 
forward bending and loss of lateral flexion, but no postural 
or neurological abnormalities.

2.  Since January 26, 2001, the veteran's back disability has 
been manifested by marked limitation of forward flexion, to 
50 degrees, and loss of lateral motion with degenerative 
changes of the lumbosacral spine.

3.  At no point has there been objective evidence of 
neurological defect associated with the back disability, 
evidence of ankylosis of any kind of any segment of the 
veteran's spine, or that bed rest has been prescribed by a 
physician. 


CONCLUSIONS OF LAW

1.  Prior to January 26, 2001, the criteria for a 20 percent 
rating and no higher for degenerative joint disease of the 
thoracic and lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

2.  Since January 26, 2001, the criteria for a 40 percent 
rating and no higher for degenerative joint disease of the 
thoracic and lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In April 2006, the 
AOJ also notified the veteran of the process by which initial 
disability ratings and effective dates are established.   

Although by the nature of this claim (an appeal of the 
initial rating), fully satisfactory notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in November 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notices did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Service connection was initially established for degenerative 
disease of the thoracic spine with lumbosacral strain, and 
was evaluated as 10 percent disabling under DC 5291 prior to 
May 2002 and 30 percent disabling under DC 5292, since that 
time.  These ratings have been in appellate status since the 
veteran's original claim in July 1992.  Accordingly, the 
concept of "staging" ratings has been considered and 
applied below based on the facts found during the entire 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that the veteran's increase in rating 
established during the appeal was assigned an effective date 
of May 28, 2002.  The RO explained (erroneously) that this 
was the date of receipt of the veteran's claim.  In fact, the 
rating had been on appeal since his July 1992 claim.  Since 
the Board has jurisdiction over the rating during the course 
of the entire appeal, it will assess the rating based on the 
facts found throughout.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended. 
 Specifically, effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome (IDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Also, 
effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation is 
warranted.

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  
Given the lack of direct guidance on this issue, the Board, 
in giving the veteran all due consideration, will consider 
applying the old criteria prospectively.  

Thus, because the veteran's claim has been pending since 
prior to the revised criteria, the Board will consider 
whether a higher initial rating is warranted under the 
"old" criteria for strain or intervertebral disc syndrome 
at any time on or after July 18, 1992 (the date of receipt of 
his original claim); whether an increased rating is warranted 
under the "new" criteria for intervertebral disc syndrome 
at any time on or after September 23, 2002 (the effective 
date of the amended regulation on IDS); and (3) whether an 
increased rating is warranted under the "new" criteria for 
other disabilities of the spine at any time on or after 
September 26, 2003 (the effective date of the amended 
regulation on general diseases of the spine).  

In an April 2006 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  He also underwent a concurrent VA examination, and 
the severity of his disability was considered in light of the 
revised regulations in a November 2006 supplemental statement 
of the case.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis - Old Criteria

Prior to the September 26, 2003 changes in the criteria, 
disabilities manifested by limitation of motion in the 
thoracic (dorsal) and lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-92 (2002).  Specifically, evaluations 
of 0, 10, and 10 percent were assigned for slight, moderate, 
and severe limitation of motion of the dorsal spine, while 
evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine.  

Higher ratings were also available under DCs 5286, 5287, 
5288, and 5289, for varying degrees of ankylosis of the 
spine.  Ankylosis is when the spine is fixed and immobile.  
In this case, however, because the veteran's spine has at no 
point been fixed in one place, these ratings are not 
warranted.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent rating was warranted if there 
was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position.  
The highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

Prior to May 2002, the veteran disability carries a 10 
percent evaluation, based on limitation of the dorsal spine.  
This was the maximum rating under the dorsal spine code.  
Thus, for a higher evaluation, the evidence must show 
moderate or severe limitation of motion of the lumbar spine, 
or the criteria referenced above for lumbar strain.  The 
medical evidence prior to 2002 includes a September 1992 VA 
examination, as well as private and VA clinical records dated 
from March 1995 forward.  

During the September 1992 VA examination, the veteran 
presented with complaints of pain on prolonged sitting.  
Range of motion testing of the lumbosacral spine revealed 
forward flexion to 70 degrees, out of a normal 90 degrees.  
He had extension to 10 degrees, out of a normal 30 degrees.  
He had 20 degrees of lateral flexion bilaterally, out of a 
normal 30 degrees.  He had normal rotation, at 30 degrees.  
Apart from his extension, his range of motion testing 
represented near normal levels.  This is no more than slight 
limitation of motion.  

Referable to the criteria for lumbar strain, muscle spasms 
were not noted on range of motion testing at that time, 
although there was visible pain on undressing and getting 
onto the exam table.  Clinical records dated in March 1995 
demonstrated significant spasms even in the erect position.  
Prescription records spanning the appellate period show 
consistent use of muscle relaxers for the back disability, in 
increasing doses.  Resolving all doubt in favor of the 
veteran, this evidence is sufficient to warrant the 20 
percent rating, as the veteran's disability more nearly 
approximates those criteria from the date of his claim, 
specifically muscle spasms on extreme forward bending and 
some loss of lateral flexion.

An evaluation higher than 20 percent is not warranted on this 
evidence.  The examiner in 1992 noted that there were no 
postural abnormalities or deformities, such as listing of the 
spine.  Degenerative changes had not been noted on x-ray of 
the lumbosacral spine.  Neurological testing of strength and 
reflexes was normal.  Clinical records do not contradict 
these findings.  Various neurological testing was conducted 
during that time period.  Apart from one positive straight 
leg raise test in November 2000, all other results were 
normal.  See private progress notes, dated in January, April, 
and May 2000; see also private electromyograph report, dated 
in July 2000.  Thus, the criteria for a 40 percent rating 
under the strain code were not met at that time.

The 40 percent criteria were met, however, in 2001.  
Specifically, a January 26, 2001 magnetic resonance imaging 
(MRI) scan of the lumbosacral spine (not of record, but 
succinctly quoted in a March 2003 VA exam), demonstrated 
"multilevel lumbar degenerative disk disease."  This 
diagnostic result, when coupled with the loss of lateral 
motion evidenced in the prior record, does warrant further 
increase to the 40 percent level under the lumbar strain code 
(DC 5292).  Because the January 2001 MRI is the first date of 
record on which degenerative changes of the lumbosacral spine 
were noted, i.e., the first date of the discernible change, 
its date becomes the effective date of the increase.  See 
also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The medical evidence available from this time forward 
consists of VA examinations in March 2003 and October 2005, 
as well as private and VA clinical records.  These records 
further support the higher, 40 percent rating.  

On his March 2003 VA examination, the veteran reported 
complaints of pain, worse on sitting, with radiation into his 
lower extremities.  Range of motion testing continued to show 
marked loss of lateral flexion, which to the left was limited 
to 10 degrees, while the right was limited to 20 degrees.  
Forward flexion was more limited than prior testing, at 50 
degrees out of 90 degrees.  Extension was measured to 20 
degrees, out of 30 degrees.  Although the veteran reported 
subjective neurological complaints, all neurological testing 
was within normal limits.  Concurrent private and VA 
treatment records do not contradict these findings. 

The October 2005 VA examination revealed muscle spasms on 
forward flexion testing, with the veteran again limited to 50 
degrees.  While he had normal extension, lateral flexion, and 
rotation (to 30 degrees), these were reached with pain and 
muscle spasms.  No neurologic defect was found on testing.  
In all, these symptoms are adequately compensated by the 
higher, 40 percent rating under DC 5292, the maximum rating 
under the old criteria.  

An additional 10 percent evaluation under the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007) and DeLuca v. Brown, 
supra, is not warranted.  There is no objective evidence of 
increased pain, weakness, fatigability, or incoordination on 
repetitive motion that is not already contemplated by the 
veteran's higher rating granted herein.  Specifically, 
objective evidence of adequate pathology for the level of 
pain the veteran has expressed in the record had not been 
shown.  

In sum, under the criteria in effect prior to September 2003 
for lumbar strain, the criteria for a 20 percent rating under 
DC 5292 have been met, as the veteran's disability was 
manifested by limited motion with muscle spasms on forward 
bending, loss of lateral flexion, but no postural or 
neurological abnormalities.  This 20 percent rating is 
appropriate from the date of the veteran's claim in July 
1992.  From January 26, 2001 forward, the veteran's 
disability is manifested by loss of lateral motion with 
degenerative (arthritic) changes of the lumbosacral spine, 
and therefore warrants the maximum, 40 percent, rating under 
DC 5292.  

The veteran does carry a diagnosis of degenerative disc 
disease of the thoracic and lumbar spine, and therefore the 
criteria for intervertebral disc syndrome (IDS) are 
applicable.  These criteria provided 40 and 60 percent 
ratings.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  A 40 
percent rating was warranted for severe recurring attacks, 
with intermittent relief.  A 60 percent rating was warranted 
when the disease was pronounced with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

In this case, although the veteran carries a diagnosis of 
disc disease, the disability has not produced the 
neurological manifestations that cause recurrent attacks.  
Though he has had muscle spasms on bending and has reported 
flare ups of pain, these have not been associated with 
symptoms compatible with sciatic neuropathy as contemplated 
by the IDS criteria.  In short, a higher rating is not 
warranted under this code, as the veteran's constellation of 
symptoms is of an orthopedic, rather than neurologic, nature.  

Analysis - New Criteria

As explained previously, the new criteria for strain became 
effective in September 2003, and any award of an increase 
based on these new criteria can be effective only as early as 
the effective date of that change.  Therefore, the evidence 
from September 2003 forward will be analyzed to determine 
whether a rating in excess of 40 percent is warranted under 
the new criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the only ratings higher than 40 percent are the 50 
and 100 percent ratings, which are warranted for unfavorable 
ankylosis of part or all of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  "Unfavorable 
ankylosis" is defined, in pertinent part, as a condition in 
which the spine is fixed in flexion or extension.  See id., 
Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

In this case, there is no evidence that the veteran has 
unfavorable ankylosis of the spine.  Specifically, all 
records show that he has movement in his spine; therefore, 
there is no finding of ankylosis of any kind.  Thus, the 
higher 50 and 100 percent ratings under the new criteria for 
strain are not warranted. 

The criteria for IDS provide that preoperative or 
postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5243 (2007) 

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243 (2007), Note (1).  While the veteran has reported to 
VA physicians that he has had to miss work and stay in bed 
for extended periods of time due to his spine disability, 
there is no evidence of record to demonstrate that any of the 
veteran's treating physicians has ever prescribed bed rest.  
Thus, evaluation under this section is not beneficial to the 
veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 
(2007), Note (1).  Additionally, when evaluating IDS on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  38 C.F.R. § 4.71a, DC 
5243 (2007), Note (2).  

Referable to the veteran's chronic orthopedic manifestations, 
the rating is determined based solely on range of motion 
testing.  The evidence during the applicable time period 
(post-September 2003) consists of his October 2005 VA 
examination and concurrent VA and private clinical records.  
His range of motion was tested on one occasion during this 
time.  At that point, he had forward flexion limited to 50 
degrees, and a combined thoracolumbar range of motion of 200 
degrees.  These figures fall within the criteria for a 20 
percent rating under the new code (for flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees).  See 38 C.F.R. § 4.71a, DC 5237 (2007).

Referable to associated objective neurologic manifestations, 
the record contains no objective evidence of neurologic 
symptoms associated with the spine disability.  EMG studies 
in July 2000 and December 2004 were negative for such 
findings.  Therefore, the veteran's disability would not 
warrant a compensable rating for neurologic manifestations.  

Clearly, a 20 percent rating combined with a noncompensable 
rating is less than the veteran's 40 percent disability 
rating under the old criteria.  The 40 percent under DC 5292 
is the maximum rating warranted by the evidence.  

In sum, staged ratings have been established on the basis of 
the facts found throughout the appeal of the veteran's 
initial disability rating.  Those ratings are under the old 
code for rating disabilities of the spine, and in particular, 
DC 5292 for lumbar strain, in effect at the time of the 
veteran's initial claim. 


ORDER

A 20 percent rating for degenerative joint disease of the 
thoracic and lumbosacral spine is granted for the period 
prior to January 26, 2001, subject to regulations applicable 
to the payment of monetary benefits.

A 40 percent rating for degenerative joint disease of the 
thoracic and lumbosacral spine is granted from January 26, 
2001, subject to regulations applicable to the payment of 
monetary benefits.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


